       Case 1:19-cv-03543-AT-BCM Document 104 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT SOUTHERN
                                                                                    8/16/2021
DISTRICT OF NEW YORK


SHARON ELLIS
                                 Claimant
                                                              19 Civ. 3543 ( AT)
              - against -
                                                                   ORDER


NICKIESHA DALHOUSE
                                Defendant



       WHEREAS, by Order dated June 06, 2019, Metropolitan Life Insurance Company

deposited with the Clerk of United States District Court Southern District of New York, the

death benefits of two insurance policies, by remitting one check in the amount of $82,400.00

and a second check in the amount of $240,000.00, for a total amount of $322,400.00 deposited

with the Clerk of United States District Court Southern District of New York.

       WHEREAS by Order dated December 18, 2020, the Clerk of United States District

Court Southern District of New York, released three (3) checks as follows:

   1. Twenty Five Thousand Dollars ($25,000.00) payable to Mary Morrow.

   2. Ten Thousand Dollars ($10,000.00) payable to Bethany United Methodist Church.

   3. Five Thousand Dollars ($5,000.00) payable to Delta Care Fund.

       AND WHEREAS at a Zoom Mediation Conference held on July 15, 2021, before

Holly Weiss, Mediator, the parties settled the action. A Stipulation of Settlement is filed

herewith.

       NOW IT IS HEREBY ORDERED that the Clerk of United States District Court,

Southern District of New York, shall release two (2) checks as follows:
Case 1:19-cv-03543-AT-BCM Document 104 Filed 08/16/21 Page 2 of 2
